DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 02 May 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 40 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrotacoe et al. (US-5323702-A).
Regarding claim 18, Vrotacoe teaches a hollow cylinder having a layer structure which comprises, in this order, from inside to outside, a base layer (252), a first compressible layer (254) made of an elastic material (rubber), a filling layer (258), a first interlayer (256), a second compressible layer (260) of an elastic material (compressible fabric), a second interlayer (262), and an outer layer (264), the outer layer forming a lateral surface of the cylinder (Vrotacoe, Col. 2 Line 58 – Col. 3 Line 4, Col. 3 Lines 24-54, Col. 11 Lines 40-54, Figs. 2, and 13). The layer 254 of Vrotacoe satisfies the limitation of a compressible layer as Vrotacoe teaches that the layer 254 is a rubber cement filled with microspheres (Vrotacoe, Col. 11 Lines 40-54), and that this produces a compressible layer (Vrotacoe, Col. 3 Lines 24-54 – see “compressible microspheres”).
Regarding claim 40, Vrotacoe teaches a hollow cylinder having a layer structure which comprises, in this order, from inside to outside, a base layer (252), a first compressible layer (254), a filling layer (258), a first interlayer (256), a second compressible layer (260), a second interlayer (262), and an outer layer (264), the outer layer forming a lateral surface of the cylinder (Vrotacoe, Col. 2 Line 58 – Col. 3 Line 4, Col. 3 Lines 24-54, Col. 11 Lines 40-54, Figs. 2, and 13). The layer 254 of Vrotacoe satisfies the limitation of a compressible layer as Vrotacoe teaches that the layer 254 is a rubber cement filled with microspheres (Vrotacoe, Col. 11 Lines 40-54), and that this produces a compressible layer (Vrotacoe, Col. 3 Lines 24-54 – see “compressible microspheres”). Vrotacoe further teaches that the outer layer (printing layer 264) is incompressible and is therefore dimensionally stable (Vrotacoe, Col. 8 Lines 11-38 and Col. 11 Lines 40-54). Further, as the outer layer is an outermost, dimensionally stable layer (Vrotacoe, Fig. 13), it would inherently be able to accommodate further hollow cylinders and thus satisfies the limitation of accommodating further cylinders.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20, 22, 24-26, 28-35, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schwiertz (EP-3243660-A1, US-20190143671-A1 used as English language equivalent for all citations) (previously cited) in view of Bussof et al. (US-20040103976-A1) (previously cited) and Zhou et al. (US-20160121598-A1)(previously cited). Shore Hardness Scales (Shore Hardness Scales, 2019, Smooth-On) is relied upon as an evidentiary reference for claim 37 (previously cited).
Regarding claim 18, Schwiertz teaches a hollow cylinder, the cylinder having a layer structure which comprises in this order, from inside to outside, a base layer (14), a first compressible layer (16 – “expandable foam layer”), a filling layer (20), a first interlayer (24), and a second compressible layer (26) (Schwiertz, Par. 0014-0016, 0084-0085, and 0144-0179, Figs 6-7, and 9-10). Schwiertz further teaches that the first compressible layer is an expandable foam layer and is therefore made of an elastic material (Schwiertz, Par. 0016 and 0084-0085). Schwiertz further teaches that the second compressible layer (26) is made of a polyurethane foam and is adjacent a layer of GRP (24) (Schwiertz, Par. 0084-0085 and Figs 6-7). 
Schwiertz does not disclose that the cylinder comprises a second interlayer and an outer layer, wherein the outer layer forms a lateral surface of the cylinder.
Bussof teaches a cylinder for printing having a layer structure comprising a compressible layer (Bussof, Abstract, Par. 0002, and 0020-0022) and an outer layer adjacent the compressible layer, wherein the outer layer forms a lateral surface of the cylinder (Bussof, Par. 0027, Figs. 1-2 and 4). Bussof further teaches that the outer layer is adhered to the compressible layer by means of an adhesive layer (equivalent to the instant second interlayer) (Bussof, Par. 0040).
Both Schwiertz and Bussof are analogous art as they both teach multilayer cylinders for printing (Schwiertz, Par. 0001-0002; Bussof, Par. Abstract, Par. 0002) comprising a compressible layer. It would have been obvious to one of ordinary skill in the art to modify Schwiertz with the teachings of Bussof and form the cylinder of Schwiertz with the outer layer of Bussof adhered to the second compressible layer via an adhesive layer. This would allow for an imageable surface on the cylinder (Bussof, Par. 0027).
Modified Schwiertz does not specifically disclose that the second compressible layer (26) is made of an elastic material.
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material (ethylene propylene diene rubber) (Zhou, Abstract, Par. 0015, 0035-0037, and 0041).
Both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s second compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).
Regarding claim 19, modified Schwiertz teaches that the cylinder has a further interlayer (18) disposed between the first compressible layer and the filling layer (Schwiertz, Par. 0085 and Fig. 6).
Regarding claim 20, modified Schwiertz teaches that the cylinder comprises at least one channel which is disposed in its interior and communicates with openings on a lateral surface of the cylinder and an end face of the cylinder (Schwiertz Par. 0085-0087 and Fig. 6).
Regarding claim 22, modified Schwiertz teaches that the material of the base layer is a fiber-reinforced plastic (Schwiertz, Par. 0085).
Regarding claim 24, modified Schwiertz teaches that the second compressible layer has a thickness of 6 mm (Schwiertz, Par. 0118), which lies within the claimed range of from 0.1 mm to 10 mm and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 25, modified Schwiertz, teaches that the base layer, first compressible layer, and further interlayer (18) has a combined thickness of from 1 to 4 mm, the first interlayer has a thickness of 2 mm, and the second compressible layer has a thickness of 6 mm (Schwiertz, Par. 0005 and 0117-0118). Modified Schwiertz further teaches that the outer layer has a thickness of from 0.5 mm to 1.4 mm (Bussof, Par. 0021). While modified Schwiertz remains silent on the specific thickness of the first compressible layer and the second interlayer (adhesive layer of Bussof), it would have been obvious to one of ordinary skill in the art that the thickness of the first compressible layer and second interlayer would result in a ratio of thickness of the base layers, interlayer, and outer layer to the first and second compressible layers that would lie within the claimed range of from 0.01 to 400, see MPEP 2131.03 and 2143.
Regarding claim 26, modified Schwiertz teaches that the base layer, first compressible layer, and further interlayer has a combined thickness of from 1 to 4 mm, the interlayer has a thickness of 2 mm, and the second compressible layer has a thickness of 6 mm (Schwiertz, Par. 0117-0118). While modified Schwiertz is silent regarding the specific thickness of the first compressible layer and the base layer, this results in a combined thickness of the base layer and the first compressible layer of 2 mm or less. Therefore, modified Schwiertz teaches that the first compressible layer has a thickness of less than 2 mm. As such, modified Schwiertz teaches that the ratio of the first compressible layer to the thickness of the second compressible layer is less than 0.33, which overlaps the claimed range of 0.1 to 10. Therefore, it would have been obvious to one of ordinary skill in the art that the thickness of the first compressible layer would result in a ratio of thickness of the first compressible layer to the second compressible layer that would overlap the claimed range of from 0.1 to 10, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I and 2143.
Regarding claim 28, modified Schwiertz teaches that outer layer has a thickness from 0.5 mm to 1.4 mm (Bussof, Par. 0021) which meets the limitation of claim 28. 
Regarding claim 29-30, modified Schwiertz teaches that the cylinder has the same layer structure and thickness as the instant invention as stated above for claims 18-28 and 37 as stated below. Modified Schwiertz further teaches wherein the first compressible layer is made of an elastic polyurethane foam, and the second compressible layer is made from an elastic ethylene propylene diene rubber as stated above for claim 18 (Schwiertz, Par. 0005, 0016, and 0085-0086; Zhou, Abstract, Par. 0015, 0035-0037, and 0041). Modified Schwiertz further teaches that the first and second compressible layers each have a shore hardness that render obvious the shore hardness of the instant invention as stated below for claim 37. Modified Schwiertz further teaches that the second compressible layer has a thickness of 6 mm as stated above for claim 24 (Schwiertz, Par. 0118), which is lies within the range of the instant application claim 24 and the instant specification page 9. The instant specification states that the vibration dampening is primarily due to the compressible layers and the material they are made from including a polyurethane foam and ethylene propylene diene rubber, see the page 9 of the specification as filed. Modified Schwiertz has the same layer structure and materials as the instant invention including the compressible layers as stated above. Given that the cylinder of modified Schwiertz would have had the same layer arrangement and layer materials as the cylinder claimed and disclosed by Applicant, there is reasonable expectation that the cylinder of modified Schwiertz would have intrinsically exhibited the resonant vibration and vibration decay properties as those recited in claims 29 and 30 (see MPEP 2112 V).
Regarding claim 31, modified Schwiertz teaches that the cylinder is a printing form cylinder (Schwiertz, Abstract, Par. 0001 and 0015).
Regarding claim 32, modified Schwiertz teaches that the cylinder is a hollow cylinder forming an adaptor sleeve (Schwiertz, Abstract, Par. 0009, 0015-0016, and 0053-0060).
Regarding claim 33, modified Schwiertz teaches an arrangement comprising a first cylinder according to claim 32 and a second cylinder according to claim 32 which is disposed in the interior of the first hollow cylinder (Schwiertz, Abstract, Par. 0009, 0015-0016, and 0053-0060).
Regarding claim 34, modified Schwiertz teaches an arrangement comprising the cylinder according to claim 31 and a printing sleeve disposed on a lateral surface of the cylinder (Schwiertz, Abstract, Par. 0009, 0015-0017, 0053-0060).
Regarding claim 35, modified Schwiertz teaches the arrangement according to claim 33 further comprising a printing sleeve disposed on a lateral surface of the first cylinder (Schwiertz , Abstract, Par. 0009, 0015-0017, 0053-0060).
Regarding claim 37, modified Schwiertz teaches the cylinder according to claim 18 as stated above. Modified Schwiertz further teaches that the material for the second compressible layer has a Shore D hardness of greater than about 10 (Zhou, Par. 0039-0040), which is equivalent to a Shore hardness A of greater than about 68 as evidenced by Shore Hardness Scales, which overlaps the claimed range of 15 to 80 and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Modified Schwiertz does not specifically disclose that the material for the first compressible layer has a Shore A hardness of from 15 to 80.
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material (ethylene propylene diene rubber) (Zhou, Abstract, Par. 0015, 0035-0037, and 0041). Zhou further teaches that the material for the compressible layer has a Shore D hardness of greater than about 10 (Zhou, Par. 0039-0040), which is equivalent to a Shore hardness A of greater than about 68 as evidenced by Shore Hardness Scales, which overlaps the claimed range of 15 to 80 and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s first compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).
Regarding claim 41, modified Schwiertz teaches that the elastic material of the second compressible layer is an ethylene-propylene-diene rubber (Zhou, Par. 0041).
Modified Schwiertz does not teach that the elastic material of the first compressible layer is an ethylene-propylene-diene rubber, a styrene-butadiene copolymer, a styrene-isoprene copolymer, a polyether-amide, a silicone rubber, or combinations thereof.
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material that is ethylene propylene diene rubber (Zhou, Abstract, Par. 0015, 0035-0037, and 0041).
Both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s first compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).

Claims 18-20, 22, 24-26, 28-37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schwiertz in view of Alter et al. (US-9233570-B2) (newly cited) and Zhou et al. Shore Hardness Scales (Shore Hardness Scales, 2019, Smooth-On) is relied upon as an evidentiary reference for claim 37 (previously cited).
Regarding claim 18, Schwiertz teaches a hollow cylinder, the cylinder having a layer structure which comprises in this order, from inside to outside, a base layer (14), a first compressible layer (16 – “expandable foam layer”), a filling layer (20), a first interlayer (24), and a second compressible layer (26) (Schwiertz, Par. 0014-0016, 0084-0085, and 0144-0179, Figs 6-7, and 9-10). Schwiertz further teaches that the first compressible layer is an expandable foam layer and is therefore made of an elastic material (Schwiertz, Par. 0016 and 0084-0085). Schwiertz further teaches that the second compressible layer (26) is made of a polyurethane foam and is adjacent a layer of GRP (24) (Schwiertz, Par. 0084-0085 and Figs 6-7). 
Schwiertz does not disclose that the cylinder comprises a second interlayer and an outer layer, wherein the outer layer forms a lateral surface of the cylinder.
Alter teaches a multilayer cylinder for printing comprising, in this order from the outer surface inward, an outer layer (134), an interlayer (132), and a compressible layer (120) (Alter, Abstract, Col. 4 Line 26 – Col. 5 Line 54, Col. 6 Line 38 – Col. 7 Line 22, and Fig. 1). 
Both Schwiertz and alter are analogous art as they both teach multilayer cylinders for printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the teachings of Alter to add Alter’s interlayer (132) and outer layer (134) to the multilayer cylinder of Schwiertz. This would allow for improved stability and resistance to deformity when exposed to normal stresses from the inside or outside (Alter, Col. 4 Line 26 – Col. 5 Line 54; Schwiertz, Par. 0005).
Modified Schwiertz does not specifically disclose that the second compressible layer (26) is made of an elastic material.
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material (ethylene propylene diene rubber) (Zhou, Abstract, Par. 0015, 0035-0037, and 0041).
Both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s second compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).
Regarding claim 19, modified Schwiertz teaches that the cylinder has a further interlayer (18) disposed between the first compressible layer and the filling layer (Schwiertz, Par. 0085 and Fig. 6).
Regarding claim 20, modified Schwiertz teaches that the cylinder comprises at least one channel which is disposed in its interior and communicates with openings on a lateral surface of the cylinder and an end face of the cylinder (Schwiertz Par. 0085-0087 and Fig. 6).
Regarding claim 22, modified Schwiertz teaches that the material of the base layer is a fiber-reinforced plastic (Schwiertz, Par. 0085).
Regarding claim 24, modified Schwiertz teaches that the second compressible layer has a thickness of 6 mm (Schwiertz, Par. 0118), which lies within the claimed range of from 0.1 mm to 10 mm and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 25, modified Schwiertz, teaches that the base layer, first compressible layer, and further interlayer (18) has a combined thickness of from 1 to 4 mm, the first interlayer has a thickness of 2 mm, and the second compressible layer has a thickness of 6 mm (Schwiertz, Par. 0005 and 0117-0118). Alter further teaches that the outer layer and second interlayer has a thickness that is less than the second compressible layer (Alter, Col. 3 Lines 10-35). This results in a combined thickness of the outer layer and second interlayer of less than 6 mm. While modified Schwiertz remains silent on the specific thickness of the first compressible layer, it would have been obvious to one of ordinary skill in the art that the thickness of the first compressible layer and second interlayer would result in a ratio of thickness of the base layers, first interlayer, second interlayer and outer layer to the first and second compressible layers that would lie within the claimed range of from 0.01 to 400, see MPEP 2131.03 and 2143.
Regarding claim 26, modified Schwiertz teaches that the base layer, first compressible layer, and further interlayer has a combined thickness of from 1 to 4 mm, the interlayer has a thickness of 2 mm, and the second compressible layer has a thickness of 6 mm (Schwiertz, Par. 0117-0118). While modified Schwiertz is silent regarding the specific thickness of the first compressible layer and the base layer, this results in a combined thickness of the base layer and the first compressible layer of 2 mm or less. Therefore, modified Schwiertz teaches that the first compressible layer has a thickness of less than 2 mm. As such, modified Schwiertz teaches that the ratio of the first compressible layer to the thickness of the second compressible layer is less than 0.33, which overlaps the claimed range of 0.1 to 10. Therefore, it would have been obvious to one of ordinary skill in the art that the thickness of the first compressible layer would result in a ratio of thickness of the first compressible layer to the second compressible layer that would overlap the claimed range of from 0.1 to 10, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I and 2143.
Regarding claim 28, modified Schwiertz teaches that outer layer has a thickness of less than 6 mm as stated above for claim 25, which overlaps the claimed range of 0.1 mm to 50 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Regarding claim 29-30, modified Schwiertz teaches that the cylinder has the same layer structure and thickness as the instant invention as stated above for claims 18-28 and 37 as stated below. Modified Schwiertz further teaches wherein the first compressible layer is made of an elastic polyurethane foam, and the second compressible layer is made from an elastic ethylene propylene diene rubber as stated above for claim 18 (Schwiertz, Par. 0005, 0016, and 0085-0086; Zhou, Abstract, Par. 0015, 0035-0037, and 0041). Modified Schwiertz further teaches that the first and second compressible layers each have a shore hardness that render obvious the shore hardness of the instant invention as stated below for claim 37. Modified Schwiertz further teaches that the second compressible layer has a thickness of 6 mm as stated above for claim 24 (Schwiertz, Par. 0118), which is lies within the range of the instant application claim 24 and the instant specification page 9. The instant specification states that the vibration dampening is primarily due to the compressible layers and the material they are made from including a polyurethane foam and ethylene propylene diene rubber, see the page 9 of the specification as filed. Modified Schwiertz has the same layer structure and materials as the instant invention including the compressible layers as stated above. Given that the cylinder of modified Schwiertz would have had the same layer arrangement and layer materials as the cylinder claimed and disclosed by Applicant, there is reasonable expectation that the cylinder of modified Schwiertz would have intrinsically exhibited the resonant vibration and vibration decay properties as those recited in claims 29 and 30 (see MPEP 2112 V).
Regarding claim 31, modified Schwiertz teaches that the cylinder is a printing form cylinder (Schwiertz, Abstract, Par. 0001 and 0015).
Regarding claim 32, modified Schwiertz teaches that the cylinder is a hollow cylinder forming an adaptor sleeve (Schwiertz, Abstract, Par. 0009, 0015-0016, and 0053-0060).
Regarding claim 33, modified Schwiertz teaches an arrangement comprising a first cylinder according to claim 32 and a second cylinder according to claim 32 which is disposed in the interior of the first hollow cylinder (Schwiertz, Abstract, Par. 0009, 0015-0016, and 0053-0060).
Regarding claim 34, modified Schwiertz teaches an arrangement comprising the cylinder according to claim 31 and a printing sleeve disposed on a lateral surface of the cylinder (Schwiertz, Abstract, Par. 0009, 0015-0017, 0053-0060).
Regarding claim 35, modified Schwiertz teaches the arrangement according to claim 33 further comprising a printing sleeve disposed on a lateral surface of the first cylinder (Schwiertz , Abstract, Par. 0009, 0015-0017, 0053-0060).
Regarding claim 36, modified Schwiertz teaches that the material of the second interlayer is a fiber-reinforced plastic (GFRP) (Alter, Col. 4 Line 26 – Col. 5 Line 54).
Regarding claim 37, modified Schwiertz teaches the cylinder according to claim 18 as stated above. Modified Schwiertz further teaches that the material for the second compressible layer has a Shore D hardness of greater than about 10 (Zhou, Par. 0039-0040), which is equivalent to a Shore hardness A of greater than about 68 as evidenced by Shore Hardness Scales, which overlaps the claimed range of 15 to 80 and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Modified Schwiertz does not specifically disclose that the material for the first compressible layer has a Shore A hardness of from 15 to 80.
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material (ethylene propylene diene rubber) (Zhou, Abstract, Par. 0015, 0035-0037, and 0041). Zhou further teaches that the material for the compressible layer has a Shore D hardness of greater than about 10 (Zhou, Par. 0039-0040), which is equivalent to a Shore hardness A of greater than about 68 as evidenced by Shore Hardness Scales, which overlaps the claimed range of 15 to 80 and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s first compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).
Regarding claim 41, modified Schwiertz teaches that the elastic material of the second compressible layer is an ethylene-propylene-diene rubber (Zhou, Par. 0041).
Modified Schwiertz does not teach that the elastic material of the first compressible layer is an ethylene-propylene-diene rubber, a styrene-butadiene copolymer, a styrene-isoprene copolymer, a polyether-amide, a silicone rubber, or combinations thereof.
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material that is ethylene propylene diene rubber (Zhou, Abstract, Par. 0015, 0035-0037, and 0041).
Both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s first compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schwiertz in view of Zhou et al. and Alter et al. 
Regarding claim 38, Schwiertz teaches a hollow cylinder, the cylinder having a layer structure which comprises in this order, from inside to outside, a base layer (14), a first compressible layer (16 – “expandable foam layer”), a filling layer (20), a first interlayer (24), and a second compressible layer (26) (Schwiertz, Par. 0014-0016, 0084-0085, and 0144-0179, Figs 6-7, and 9-10). Schwiertz further teaches that the first compressible layer is an expandable foam layer therefore made of an elastic material (Schwiertz, Par. 0016 and 0084-0085).
Schwiertz does not teach an outer layer forming a lateral surface of the cylinder, the material of the outer layer being selected from the group consisting of: metals, ceramics, plastics having a Shore D hardness in the range of 60 to 99, and combinations thereof. 
Zhou teaches a multilayer cylinder for printing comprising a rigid outer layer (120) and a compressible layer (annular elastomeric layer 130), wherein the outer layer comprises a metal (steel) (Zhou, Abstract, Par. 0015, 0028-0031 and 0035-0037). 
Both Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and added Zhou’s outer layer (120) to the cylinder of Schwiertz’s. This would allow for a smooth, hard outer surface of the cylinder for effective printing (Zhou, Par. 0005, 0015, and 0028).
Modified Schwiertz does not teach a second interlayer between the second compressible layer and the outer layer.
Alter teaches a multilayer cylinder for printing comprising, in this order from the outer surface inward, an outer layer (134), an interlayer (132), and a compressible layer (120) (Alter, Abstract, Col. 4 Line 26 – Col. 5 Line 54, Col. 6 Line 38 – Col. 7 Line 22, and Fig. 1). 
Both modified Schwiertz and Alter are analogous art as they both teach multilayer cylinders for printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the teachings of Alter to add Alter’s interlayer to the multilayer cylinder of modified Schwiertz between the second compressible layer and the outer layer. This would allow for improved stability and resistance to deformity when exposed to normal stresses from the inside or outside (Alter, Col. 4 Line 26 – Col. 5 Line 54; Schwiertz, Par. 0005).
Regarding claim 39, modified Schwiertz teaches that the first compressible layer is an expandable foam layer therefore made of an elastic material (Schwiertz, Par. 0016 and 0084-0085).
Modified Schwiertz does not teach that the second compressible layer is made of an elastic material. 
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material (ethylene propylene diene rubber) (Zhou, Abstract, Par. 0015, 0035-0037, and 0041).
Since both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s second compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).
Regarding claim 40, Schwiertz teaches a hollow cylinder, the cylinder having a layer structure which comprises in this order, from inside to outside, a base layer (14), a first compressible layer (16 – “expandable foam layer”), a filling layer (20), an interlayer (24), and a second compressible layer (26) (Schwiertz, Par. 0014-0016, 0084-0085, and 0144-0179, Figs 6-7, and 9-10). Schwiertz further teaches that the first compressible layer is an expandable foam layer therefore made of an elastic material (Schwiertz, Par. 0016 and 0084-0085).
Schwiertz does not teach an outer layer for accommodating further cylinders, the outer layer forming a lateral surface of the cylinder, the outer layer being dimensionally stable.
Zhou teaches a multilayer cylinder for printing comprising a rigid outer layer (120) and a compressible layer (annular elastomeric layer 130), wherein the outer layer comprises a metal (steel) (Zhou, Abstract, Par. 0015, 0028-0031 and 0035-0037). 
Since both Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and added Zhou’s outer layer (120) to the cylinder of Schwiertz’s. This would allow for a smooth, hard outer surface of the cylinder for effective printing (Zhou, Par. 0005, 0015, and 0028). Regarding the limitation “for accommodating further cylinders,” nothing in Schwiertz or Zhou would indicate that further cylinders could not be applied to the outer layer and therefor the limitation is satisfied.
Modified Schwiertz does not teach a second interlayer between the second compressible layer and the outer layer.
Alter teaches a multilayer cylinder for printing comprising, in this order from the outer surface inward, an outer layer (134), an interlayer (132), and a compressible layer (120) (Alter, Abstract, Col. 4 Line 26 – Col. 5 Line 54, Col. 6 Line 38 – Col. 7 Line 22, and Fig. 1). 
Both modified Schwiertz and Alter are analogous art as they both teach multilayer cylinders for printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the teachings of Alter to add Alter’s interlayer to the multilayer cylinder of modified Schwiertz between the second compressible layer and the outer layer. This would allow for improved stability and resistance to deformity when exposed to normal stresses from the inside or outside (Alter, Col. 4 Line 26 – Col. 5 Line 54; Schwiertz, Par. 0005).

Response to Arguments
Applicant’s remarks and amendments filed 01 November 2022 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action.
The rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the instant claim amendments.
Regarding arguments directed to the rejections over prior art, Applicant first argues that Schwiertz in view of Bussof does not teach the second interlayer as required by newly amended claim 18. This is not found persuasive for the following reason:
Bussof teaches a multilayer cylinder for printing comprising an outer layer that is adhered to a compressible layer via an adhesive layer (Bussof, Par. 0040). As stated in the grounds of rejection above, it would have been obvious to one of ordinary skill in the art to add the outer layer of Bussof to the multilayer cylinder of Schwiertz. Therefore, in doing so one of ordinary skill in the art would add an adhesive layer (corresponding to the instant second interlayer) to adhere the outer layer to the second compressible layer.
Further, an additional grounds of rejection has been made above citing Schwiertz in view of newly cited Alter.
Secondly, Applicant argues that Schwiertz in view of Zhou does not teach the second interlayer as required by newly amended claims 38 and 40. This is found persuasive.
A new grounds or rejection has been made above. The new grounds of rejection now additionally relies upon newly cited Alter which teaches that it would have been obvious to one of ordinary skill in the art to add the second interlayer of Alter to the multilayer cylinder of Schwiertz in view of Zhou between the second compressible layer and the outer layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                            

/LEE E SANDERSON/Primary Examiner, Art Unit 1782